Case: 18-10841    Date Filed: 10/12/2018   Page: 1 of 8


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-10841
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:17-cr-00326-LSC-JHE-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARTEZ LAMAR JONES,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                (October 12, 2018)

Before MARTIN, JILL PRYOR, and GRANT, Circuit Judges.

PER CURIAM:

      Martez Jones appeals his conviction for possession of a firearm by a

convicted felon, challenging the denial of his motion to suppress evidence
              Case: 18-10841     Date Filed: 10/12/2018    Page: 2 of 8


discovered during the stop and frisk that led to his arrest. Jones contends that the

arresting officer lacked sufficient information to form a reasonable suspicion that

Jones was involved in the commission of a crime, and therefore had insufficient

justification to stop and search him. Finding no error in the district court’s denial

of the motion to suppress, we affirm.

                                          I.

      Officer Rex Newton of the Anniston, Alabama police department was

patrolling a residential area near Cobb Avenue and 15th Street at about 12:45 a.m.

when he heard several gunshots. The neighborhood was known to Anniston police

as a high-crime area with frequent incidents of violence, including drive-by

shootings. Officer Newton drove in the direction of the shots and sent a call out

over the police radio advising other officers about the gunfire and to be on the

lookout for the shooter.

      As he approached Cobb Avenue, Officer Newton observed a woman in an

alley. She was breathing heavily and crying, and Officer Newton could see that

she was very upset. Another police officer who responded to the shooting

recognized the woman as a drug user he had met before, but she did not appear to

be intoxicated that night. The woman told Officer Newton that a “younger”

African-American male wearing blue pants and a light-colored, possibly gray

t-shirt had just shot at her and then run away, heading west toward Cobb Avenue.


                                           2
                 Case: 18-10841   Date Filed: 10/12/2018   Page: 3 of 8


While Officer Newton was talking to the woman, her husband came out of their

nearby residence and told him that the shooter “had shot up his house.” The

husband also appeared to be very upset and angry about the shooting. The couple

later told police that they would like to remain anonymous and did not wish to

press charges.

      Officer Newton followed up on his earlier radio alert by broadcasting both

the female informant’s description of the shooter and the direction of the shooter’s

movement over the police radio. Officer Michael Demiani-Pinto heard Officer

Newton’s radio calls and drove toward Cobb Avenue looking for the shooter.

      About five minutes after Officer Newton’s initial report of gunshots, Officer

Pinto saw Jones crossing Cobb Avenue at 16th Street, two or three blocks from

where the shots had been fired. Jones fit the description given by the female

informant: he is an African-American male in his early twenties, and he was

wearing blue pants and a gray t-shirt. When Officer Pinto saw him, Jones was

looking over his shoulders and appeared to be sweating. No one else was around.

      Officer Pinto called out to Jones, who walked away through a hedge toward

a nearby house. Officer Pinto then instructed Jones to stop and show his hands,

telling him that he needed to search him for weapons, and that he would explain

the reason for the stop in a moment. Jones lifted up his shirt and turned around,

saying that he had no weapons. But when Officer Pinto approached and frisked


                                          3
               Case: 18-10841     Date Filed: 10/12/2018    Page: 4 of 8


him, he felt a metal object near Jones’s ankle, which turned out to be a 9mm pistol.

Officer Pinto arrested him; due to his prior felony convictions, Jones was later

indicted for possession of a firearm by a convicted felon in violation of 18 U.S.C.

§ 922(g)(1).

      Jones filed a motion to suppress the firearm found during the frisk, arguing

that the information known to Officer Pinto at the time of the stop was insufficient

under Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968) to justify detaining and

searching him. The district court denied the motion to suppress, finding that

“Officer Pinto had reasonable cause to believe criminal activity was underway.”

Jones entered a conditional guilty plea, reserving the right to appeal the denial of

his motion to suppress.

                                          II.

      When reviewing the denial of a motion to suppress, we review the lower

court’s findings of fact for clear error and its application of the law de novo.

United States v. Jordan, 635 F.3d 1181, 1185 (11th Cir. 2011). We construe the

facts in the light most favorable to the prevailing party below and give substantial

deference to the district court’s explicit and implicit credibility determinations.

United States v. Lewis, 674 F.3d 1298, 1303 (11th Cir. 2012).

                                          III.




                                           4
               Case: 18-10841     Date Filed: 10/12/2018     Page: 5 of 8


      A brief seizure or investigative detention is permissible under the Fourth

Amendment “if the officer has a reasonable suspicion supported by articulable

facts that criminal activity ‘may be afoot,’ even if the officer lacks probable

cause.” United States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585 (1989)

(quoting Terry, 392 U.S. at 30); United States v. Matchett, 802 F.3d 1185, 1192

(11th Cir. 2015). Reasonable suspicion is a “commonsense, nontechnical” concept

that must be assessed on a case-by-case basis. Ornelas v. United States, 517 U.S.
690, 695-96, 116 S. Ct. 1657, 1661 (1996). The level of suspicion required to

justify a brief investigative detention is less than the “fair probability” of

discovering contraband or evidence of a crime needed to establish probable cause,

and “considerably less than proof of wrongdoing by a preponderance of the

evidence.” Sokolow, 490 U.S. at 7. Still, the detaining officer must be able to

articulate facts providing at least a “‘minimal level of objective justification’ for

making the stop.” Id. (citation omitted); United States v. Gordon, 231 F.3d 750,

754 (11th Cir. 2000).

        In evaluating Jones’s argument that Officer Pinto lacked reasonable

suspicion to stop him, the question is not whether he as the detaining officer

actually had the required level of suspicion. Rather, the question is “whether,

given the circumstances, reasonable suspicion objectively existed.” United States

v. Nunez, 455 F.3d 1223, 1226 (11th Cir. 2006) (citation omitted). And when


                                            5
               Case: 18-10841     Date Filed: 10/12/2018    Page: 6 of 8


multiple officers are involved in the investigation of a crime, we may look to the

collective knowledge of the officers to determine whether the detaining officer’s

stop was justified. See United States v. Hensley, 469 U.S. 221, 232-33, 105 S. Ct.
675, 682 (1985); Nunez, 455 F.3d at 1226; United States v. Williams, 876 F.2d
1521, 1524 (11th Cir. 1989).

      Jones claims that Officer Pinto did not have reasonable suspicion that

criminal activity had occurred because he could not articulate the specific law that

had been violated. But there is no requirement for an officer to cite a statute or

name a crime in order for the district court to conclude that reasonable suspicion of

criminal activity objectively existed. Here, Officer Pinto was alerted by Officer

Newton’s radio call that several shots had been fired in the middle of the night in a

residential area known for drug crimes and gun violence. He was entitled to act on

the basis of that broadcast even though it did not include the full details of the

crime that was being investigated. See Hensley, 469 U.S. at 231–32. And even

without knowing the full content of the witnesses’ statements to Officer Newton,

Officer Pinto may have reasonably inferred from the location and the time of night

that the reported gunshots warranted further investigation because they were likely

related to the commission of a crime.

      Officer Pinto’s suspicion that Jones may have been involved in the crime

described in the radio broadcast was also objectively reasonable. It is true that an


                                           6
              Case: 18-10841     Date Filed: 10/12/2018    Page: 7 of 8


individual’s presence in a high-crime area is not, standing alone, enough to provide

reasonable suspicion to support a Terry stop, but such presence can be a relevant

factor in determining whether the circumstances were “sufficiently suspicious to

warrant further investigation.” Illinois v. Wardlow, 528 U.S. 119, 124, 120 S. Ct.
673, 676 (2000); United States v. Hunter, 291 F.3d 1302, 1306 (11th Cir. 2002).

Additionally, officers can consider proximity to known or suspected criminal

activity, along with nervous or evasive behavior. Hunter, 291 F.3d at 1306;

Gordon, 231 F.3d at 756.

      Each of those factors is present here. When Officer Pinto encountered Jones

minutes after the shots were fired, within only a few blocks of the shooting in a

high-crime neighborhood, he was looking nervously over his shoulders and

sweating. And Officer Pinto could also see that Jones matched the description of

the shooter that had been broadcast over the radio, providing additional

justification for a brief investigative stop. See United States v. Gibson, 64 F.3d
617, 622–23 (11th Cir. 1995).

      Jones’s challenge to the reliability of that description and the other

information provided by the witnesses to the shooting cannot save his claim. To be

sure, reasonable suspicion depends on both the quantum of information known to

police and its reliability. See Navarette v. California, 572 U.S. 393, 397, 134 S.

Ct. 1683, 1687 (2014). But in many circumstances an informant’s tip can be


                                          7
              Case: 18-10841     Date Filed: 10/12/2018    Page: 8 of 8


sufficiently reliable to give rise to reasonable suspicion for a Terry stop—including

where, as here, “the victim of a street crime seeks immediate police aid and gives a

description of [her] assailant.” Adams v. Williams, 407 U.S. 143, 147, 92 S. Ct.
1921, 1924 (1972).

      That standard does not change when the informant is anonymous; the

information provided can still justify an investigative stop so long as sufficient

indicia of reliability exist. United States v. Heard, 367 F.3d 1275, 1278 (11th Cir.

2004). Where an officer can observe the demeanor of an anonymous informant

and judge her credibility, it weighs in favor of finding the informant’s tip

sufficiently reliable. Id. at 1279. That happened here. And in any event, these

witnesses (one of whom was known to at least one officer at the scene) did not ask

to remain anonymous until after Jones was arrested; at the time they provided

information to Officer Newton they were simply crime victims reporting events to

the police, not “anonymous informants” as Jones suggests.

      The facts of this case plainly support the reasonable suspicion that Jones was

involved in criminal activity. Accordingly, we conclude that Officer Pinto’s brief

investigative detention did not violate Jones’s Fourth Amendment rights, and that

the district court did not err in denying Jones’s motion to suppress.

      AFFIRMED.




                                          8